Medina App. No. 3216-M, 2002-Ohio-2439. This cause is pending before the court on the certification of a conflict by the Court of Appeals for Medina County.
IT IS ORDERED by the court, sua sponte, that this cause be consolidated with Supreme Court case No. 2002-1147, State v. Shondrick, Medina App. No. 3216-M, 2002-Ohio-2439.
IT IS FURTHER ORDERED that the parties shall combine the briefing of case Nos. 2002-1147 and 2002-1231 and file one brief for each brief permitted under S.Ct.Prac.R. VI. The parties shall file an original of the brief in each case and 18 copies of the brief.
IT IS FURTHER ORDERED that appellant’s merit brief shall be filed within 40 days of the date of this entry and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. VI.